IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                 Fifth Circuit

                                                                   FILED
                                                                September 17, 2008
                               No. 07-41256
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

PAUL FLORES, JR

                                           Defendant-Appellant


                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 5:07-CR-956-1


Before KING, DENNIS, and OWEN, Circuit Judges.
PER CURIAM:*
     Paul Flores, Jr., appeals following his jury trial conviction of one count of
possession with intent to distribute marijuana. Flores was arrested after an
inspection of his vehicle at an immigration checkpoint on the highway between
Laredo and San Antonio revealed that barrels on the truck he was driving
contained marijuana. At Flores’s trial, Agent Rene Martinez of the Border
Patrol testified that Flores admitted knowledge of the marijuana, and a



     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-41256

supplemental report prepared by Agent Martinez containing notes on Flores’s
admissions was admitted into evidence.
      Flores contends that the district court erred in excluding testimony by
Agent Antonia Mojica of the Drug Enforcement Administration (DEA) regarding
his denial of knowledge of the marijuana on the vehicle. He also contends that
the district court erred by failing to admit a report prepared by Agent Mojica,
which reflected that he had denied knowledge of the marijuana in an interview
with DEA agents. Flores argues that the excluded evidence was admissible
under FED. R. EVID. 106. Citing Texas state authorities, Flores also relies on the
“rule of optional completeness” and on Rule 107 of the Texas Rules of Evidence.
Because state evidentiary rules have no application in federal district courts, we
do not consider Flores’s arguments based on Texas law.
      A district court’s evidentiary rulings are reviewed for abuse of discretion,
United States v. Cantu, 167 F.3d 198, 203 (5th Cir. 1999). If an abuse of
discretion is found, the error is reviewed under the harmless error doctrine. Id.
      “Rule 106 does not apply to a witness’s testimony at trial.” United States
v. Garcia, 530 F.3d 348, 353 (5th Cir. 2008). “Rule 106 only allows the admission
of portions [of a document] that are ‘relevant and necessary to qualify, explain,
or place into context the portion already introduced.’” Id. at 352 (quotation
marks and citation omitted).
      Here, the excluded evidence was not necessary to qualify, to explain, or to
place into context Flores’s admission to Agent Martinez of his knowledge of the
marijuana. Evidence of Flores’s admission to Agent Martinez, viewed alone, was
not “misleading.” See United States v. Branch, 91 F.3d 699, 727 (5th Cir. 1996).
Flores has failed to show that the district court abused its discretion in excluding
evidence. See Cantu, 167 F.3d at 203.
      Additionally, we agree with the Government that, if the district court
erred in excluding the evidence in question, any error was harmless. Agent
Mojica testified that Flores told DEA agents that the purpose of his journey to

                                         2
                                  No. 07-41256

San Antonio was to obtain maintenance work on the vehicle. It was clear from
Agent Mojica’s testimony that Flores told a different story to the DEA agents
than he told to Agent Martinez and that Flores did not admit knowledge of the
marijuana in his interview with the DEA.         The excluded evidence would
therefore have been cumulative.
      Moreover, the evidence showed that Flores admitted knowledge of the
marijuana to two Border Patrol agents at different times. Agent Martinez’s
testimony regarding Flores’s admission was similar to testimony by Agent
Hector Lira that Flores indicated an awareness of the concealed marijuana. In
view of the above, and considering the overall strength of the Government’s case,
any error in excluding evidence was harmless and did not affect Flores’s
substantial rights. See United States v. Tucker, 345 F.3d 320, 326-27 (5th Cir.
2003); United States v. Skipper, 74 F.3d 608, 612 (5th Cir. 1996).
      The judgment of the district court is AFFIRMED.




                                       3